         Case 3:16-md-02741-VC Document 3835 Filed 05/21/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
 LIABILITY LITGATION
                                                 Case No. 16-md-02741-VC
 This document relates to:
                                                 PRETRIAL ORDER NO. 148:
 Smith v. Monsanto Co., 3:17-cv-2142-VC
                                                 ORDER RE HEARING IN
                                                 SMITH V. MONSANTO



       At tomorrow’s hearing, the parties should be prepared to discuss why the motion to remand

in Smith v. Monsanto, Case No. 3:17-cv-2142-VC, is not controlled by 28 U.S.C. § 1332(d)(11)(C),

which discusses when a mass action can be transferred pursuant to 28 U.S.C. § 1407.

       IT IS SO ORDERED.

Date: May 21, 2019                                        __________________________
                                                          VINCE CHHABRIA
                                                          United States District Judge
